The opinion of the court was. delivered by
Dixon, J.
This certiorari brings under review an ordinance of the city of Passaic, passed July 6th, 1896, adopting the provisions of the act approved March 26th, 1896, enti*489tied “A supplement to an act entitled ‘An act constituting district courts in certain cities of this state,’ approved March 9th, 1877.” Pamph. L. 1896, p. 161.
The reason assigned for the reversal of this ordinance is the unconstitutionality of the act of 1896, because of the clause limiting its operation to the cities which adopt it within one year after its passage.
That this limitation rendered the act special, and therefore unconstitutional, is settled by the decision of the Court of Errors in De Hart v. Atlantic City, 34 Vroom, 223, where .a like question was presented with respect to the limitation of three months, in an áct passed February 17th, 1898, which merely gave further time for the adoption of the same provisions.
Consequently, the ordinance is invalid ana must be set .aside, but without costs.
It is proper to call attention to the fact that on June 14th, 1898 (Pamph. L., p. 638), the legislature repealed the act of March 9th, 1877, and of course the modifying acts of 1896 and 1898, but on the same day (Pamph. L., p. 556) enacted that all District Courts then constituted and established by, under or in pursuance of any law of this state should continue in existence. This enactment does not purport to validate the ordinance under consideration, and its effect, outside of that, is not now sub judice.